Riddick, J., (after 'stating the facts.) The appeal in this case was premature as no final judgment was rendered: The plaintiff filed a demurrer to the answer of defendant, which the court sustained as to certain defenses set up in the answer and overruled to other defenses contained therein. But no judgment was rendered disposing of the action in anyway, not even a judgment for costs was rendered. An order overruling or sustaining a demurrer without further action by the court is not appealable. Benton County v. Rutherford, 30 Ark. 665; 2 Cyc. 605; 2 Am. & Eng. Enc. Law, 114. Appeal dismissed at cost of appellant.